UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 98-7310



GEORGE H.    VAN     WAGNER,   III;   KENNETH   WARREN
ALLISON,

                                                  Plaintiffs - Appellants,

            versus


CATHERINE C. BLAKE; BENSON EVERETT LEGG; JAMES
C. CACHERIS; CLAUDE M. HILTON; THOMAS S.
ELLIS, III; RUTH JONES; FRANCES J. LORSON;
JEFFREY ATKINS,

                                                   Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-2187-S)


Submitted:    March 23, 1999                        Decided:   June 7, 1999


Before NIEMEYER, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George H. Van Wagner, III, Kenneth Warren Allison, Appellants Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George H. Van Wagner, III, and Kenneth Warren Allison appeal

the district court’s order dismissing their 42 U.S.C. § 1983 (1994)

complaint as frivolous under 28 U.S.C.A. § 1915(e)(2)(B) (West

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find that this appeal is frivolous.    Accordingly, we

dismiss the appeal on the reasoning of the district court.   See Van

Wagner v. Blake, No. CA-98-2187-S (D. Md. July 16, 1998).*       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court order is marked as “filed” on
July 15, 1998, the district court’s records show it was entered
on the docket sheet on July 16, 1998. Pursuant to Fed. R. Civ.
P. 58 and 79(a), we consider this date as the effective date of
the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 2